Case 3:20-cv-00581-M-BK Document 56 Filed 03/08/21                   Page 1 of 1 PageID 1376



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ERIC DRAKE,                                      §
                       PLAINTIFF,                §
                                                 §
V.                                               §   CASE NO. 3:20-CV-581-M-BK
                                                 §
WALMART INC., ET AL.,                            §
                DEFENDANTS.                      §

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF
              THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions and a Recommendation

in this case. Plaintiff filed objections, and the District Court has made a de novo review of those

portions of the proposed Findings and Recommendation to which objection was made. The

objections are overruled, and the Court ACCEPTS the Findings, Conclusions and

Recommendation of the United States Magistrate Judge.

       SO ORDERED this 8th day of March, 2021.
